DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 11/10/2021.
The Amendment filed on 11/10/2021 has been entered.  
Claims 1-19 have been amended by Applicant.
Claims 1-19 remain pending in the application of which Claims 1, 18, and 19 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 4, 8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 101 abstract idea rejections.
Claims 4, 16, and 17 were/are indicated as allowable over prior art as in the previous office action.  Claim 8 is now indicated allowable prior art.  Applicant amended the claim 8 and now it is allowable over prior art.
Response to Arguments
Applicant’s arguments with respect to the Claim Interpretation under 35 U.S.C. 112 (f) have been fully considered, and they are persuasive.  The claims 1-5 and 7-17 are amended, and the claims 1-17 no longer invoke the claim interpretation under 112 (f). 

Applicant’s arguments with respect to the rejections of Claims 1-19 under 35 U.S.C. 112 (b) have been fully considered, and they are persuasive.  The claims are amended, and the rejections under 112(b) are now withdrawn.

Applicant’s arguments with respect to the rejections of Claims 1-19 under 35 U.S.C. 101 have been fully considered, but they are not persuasive.
Under the new patent eligibility guidance (2019 PEG), the claims are directed to an abstract idea.  
The analysis of patent eligibility is performed under the new patent eligible guidance (2019 PEG) (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance)
For Step 1, Examiner determines that the claims fall into statutory category. For example, the independent claim 18 recite a series of steps, therefore, is a process.

For Step 2A Prolong 1, Examiner determines that claims recite judicial exception. The independent claim 1 recites the limitations of “circuitry configured to calculate a confirmation degree … the first cost indicates a first value … the second cost indicates a second value … execute a confirmation process … wherein the confirmation process is executed …. execute the specific task based on the execution of the confirmation process,” These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than 

For Step 2A Prolong 2, Examiner determines that claims are not integrated in to a practical application.  The claim recite additional element: “circuitry” 
Each of the additional elements and/or the combination of the additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaning limits on practicing the abstract idea.  The claims are thus directed to the abstract idea.

For Step 2B, Examiner determines that claims do not provide an inventive concept.  As discussed with respect to Step 2A Prolong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.

Applicant’s arguments with respect to the rejections of Claims 1, 18, and 19 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
Applicant asserts, “KHAN, in its entirely, does not teach or suggest a cost that indicates a value corresponding to user allowance on false execution of the task.”  However, Examiner a threshold value of confidence that a potential response option is correct and that the system 100 has obtained enough information to take action based on a received input. In another example, the system 100 may determine to utilize the user interaction mediation component 112 when a certain type of uncertainty is identified.”).  The method/system may determine the user input is certain/confident “enough” when the value is above the threshold.  In other words, when a user issue a voice command, “send text message to Omar”, the method/system may falsely interpret the user input as “send email to Omar” with a confidence value of the user input is 70%.  In a case when the threshold is set to be 70%, the falsely interpreted command, “send email to Omar”, would be executed since it is above the threshold value.  Thus, the certainty/confidence value with the threshold value is analogous to the claimed second cost value, because the false execution is still allowed when the determined certainty/confidence of the false interpretation of the user input is above the threshold.   However, as explained in the previous office action, KHAN does not teach the threshold value is task specific.  For that reason, Examiner provides KHAN2.
In other words, KHAN2 teaches the confidence/ambiguity threshold is based on the “action” (e.g., type of commands).  For example, if the task is a bank transaction (KHAN2 Par 54), the criticality value is relatively higher.  Thus, when “the threshold is lowered to limit the total ambiguity” (KHAN2 Par 78), the second cost (e.g., confidence/ambiguity) is also based on the “task”. So that it requires a “higher” confidence value for the bank transaction. (a “lower” ambiguity to limit the total ambiguity.)
For at least the reasons above, Examiner maintains the rejections.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, “on a basis of relationship between a first cost required in a case where execution of a predetermined task has been a mistake and a second cost that is allowed by a user for the predetermined task that has been executed by mistake, calculating a confirmation degree of confirming the user as to whether or not to execute the predetermined task; and performing the confirmation by contents corresponding to the degree”.
The limitations of “circuitry configured to calculate a confirmation degree … the first cost indicates a first value … the second cost indicates a second value … execute a confirmation process … wherein the confirmation process is executed …. execute the specific task based on the execution of the confirmation process,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another person and determine whether or not to ask the other person for confirmation for doing an action by considering how much the false action would cost and how much the other person tolerate the false action. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims do not recite additional elements.  Accordingly, the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Regarding the dependent claims, Claim 2 recites a type of a task and arguments; Claim 3 recites properties of the user; Claim 4 recites similarity of a combination of a type of a task and arguments; Claim 5 recites tendencies of reactions; Claim 6 recites amount of money information; Claim 7 recites changes in amount of money; Claim 8 recites a reaction of the user; Claim 9 recites differing the confirmations; Claim 10 recites differing the methods; Claim 11 recites an upper limit of a cost; Claim 12 recites accuracy of input; Claim 13 recites a noise level; Claim 14 recites a fatigue degree; Claim 15 recites behavior of the user; Claim 16 recites a threshold value; and Claim 17 recites presenting a message with a factor.

  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0196499 A1), and further in view of KHAN2 (US 2018/0068657 A1).

REGARDING CLAIM 1, KHAN discloses an information processing device comprising:
a circuitry configured to calculate a confirmation degree associated with a specific task  (KHAN Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”; Par 32 – “In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option. The user interaction mediation evaluate cost for modes of clarification. The system 100 may select a mode of clarifying the received input based on evaluation of a generated cost value for determined modes of clarifying identified by the system 100.”) based on a first cost (KHAN Par 32 – “In one example, the user interaction mediation component 112 may evaluate cost of misclassification and uncertainty values individually, and determine a best possible response option based on evaluation of such aspects for each possible response option. In evaluating the cost of misclassification and the uncertainty of possible response options, the user interaction mediation component 112 may analyze discriminative classifiers for the generated cost of misclassification and the generated uncertainty value for each of the potential responses. In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option. The user interaction mediation component 112 may be configured to enable implementation of any type of decision making model.”) and a second cost (KHAN Par 21 – “The confidence value may be used by the input understanding platform 104 in conjunction with confidence values for other components of the input understanding platform 104 (e.g., the input understanding component 108 and the input context component 110) to determine a level of certainty or uncertainty with respect to potential response options for the received input.”; Par 27 – “In one example, a determination of certainty may relate to a threshold value of confidence that a potential response option is correct and that the system 100 has obtained enough information to take action based on a received input. In another example, the system 100 may determine to utilize the user interaction mediation component 112 when a certain type of uncertainty is identified.”; Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”), wherein
the first cost indicates a first value corresponding to false execution of the specific task (KHAN Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”; Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. … For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect.), and
the second cost indicates a second value corresponding to user allowance on the false execution [of the specific task] (KHAN Par 21 – “The confidence value may be used by the input understanding platform 104 in conjunction with confidence values for other components of the input understanding platform 104 (e.g., the input understanding component 108 and the input context component 110) to determine a level of certainty or uncertainty with respect to potential response options for the received input.”; Par 27 – “In one example, a determination of certainty may relate to a threshold value of confidence that a potential response option is correct and that the system 100 has obtained enough information to take action based on a received input. In another example, the system 100 may determine to utilize the user interaction mediation component 112 when a certain type of uncertainty is identified.”; Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”);  
execute a confirmation process based on contents associated with the confirmation degree (KHAN Par 32 – “In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option.”; Par 33 – “Similar to evaluating cost associated with misclassifying a response option, the system 100 may evaluate cost for modes of clarification. The system 100 may select a mode of clarifying the received input based on evaluation of a generated cost value for determined modes of clarifying identified by the system 100.”; Par 54 – “The input system or service selects (operation 418) a mode of clarifying by evaluating the cost values of each mode of clarification. A response may be sent (operation 420) based on a selected mode of clarification. Flow may conclude when the response is sent (operation 420) to a user. However, an input understanding system or service may repeat a process of determining a mode of clarification any time an input is received where is determined that clarification may be required.”),
	wherein the confirmation process is executed to determine user confirmation associated with the specific task (KHAN Par 33 – “The system 100 via the user interaction mediation component 112 selects a response from the potential response options to transmit to the user based on evaluating the uncertainty value and the cost of misclassification for the determines that further clarification or confirmation is required from a user, the user interaction mediation component 112 may determines modes of clarifying the received input. … In a case where the user interaction mediation component 112 determines that further clarification or confirmation is required from a user, the user interaction mediation component 112 may determines modes of clarifying the received input. Modes of clarifying the received input may be ways that the system 100 can go about requesting clarification from the user.”; Par 52 – “Evaluation of a cost associated with clarification/confirmation from a user may enable an input understanding system or service to intelligently manage requesting a user for more information by determining how and when to ask a user for clarification.”); and
execute the specific task based on the execution of the confirmation process (KHAN Fig. 3 – “Is further clarification needed 312 -> Yes -> Evaluate Modes of Clarification 314 -> Select and Send Clarification Response including Mode of Clarification 316 -> Receive Further Input 320 -> Analyze Input 304 -> In System Uncertain of Response Option? 306 -> No -> Send Response/Execute Action 308”; Par 44 – “If the system or service is certain with respect to a response option and/or information/parameters associated with the response option, then flow proceeds to operation 308 where a response is sent back to the user. A response option may be selected by comparing possible response options evaluated by the system or service in response to a received input and selecting a highest rated/ranked response option based on evaluation. The response may include execution of a task or action on behalf of the user based on an input of the user. If flow reaches operation 308, method 300 ends and a system or service may wait to receive further input from a user.”).


KHAN does not explicitly teach the [square-bracketed] limitation.  In other words, KHAN teaches the level of certainty (confidence) of input being above a threshold, but does not explicitly teach the level of certainty is for the predetermined task.  

KHAN2 teaches the [square-bracketed] limitation. KHAN2 discloses a method/system for speech recognition comprising:
a circuitry configured to calculate a confirmation degree associated with a specific task  (KHAN Par 68 – “At operation 514, a prompting action to resolve the ambiguity is selected and performed. The prompting action may comprise one or both of an audio or visual prompt to repeat some or all of a previous input, to select an option, or to provide additional information. In some aspects, selecting a prompting action comprises determining whether to present any of the alternative agent actions identified by operation 510 to the user.”; Par 32 – “Based on the type and degree of ambiguity, the ambiguity resolving conversation understanding engine 108 determines an appropriate prompting action to resolve the ambiguity. The prompting action can include one or both of visual feedback 114, audio feedback 116.”;), wherein
the first cost indicates a first value corresponding to false execution of the specific task (KHAN2 Par 54 – “The criticality evaluation engine 404 evaluates the criticality of the identified agent action. Criticality refers to the consequences of performing a particular agent action when it is not desired. An agent action with high criticality would have larger consequences if it were performed when not desired. Transactional agent actions often have high criticality.”) 
the second cost indicates a second value corresponding to user allowance on the false execution [of the specific task]  (KHAN2 Par 53 – “The ambiguity evaluation engine 402 quantifies the ambiguity at various points during the conversational understanding process. The ambiguity evaluation engine 402 may use various statistical confidence values generated by at least some of the components of the input engine 302, which are discussed in further detail with respect to FIG. 3.”; Par 78 – “At operation 626, it is determined whether the conditions for the threshold is adjusted based on the criticality of the agent action (e.g., if the agent action has a higher criticality, the threshold is lowered to limit the total ambiguity).”; In other words, KHAN2 teaches the confidence/ambiguity threshold is based on the “action” (e.g., type of commands).  For example, if the task is a bank transaction (Par 54), the criticality value is relatively higher.  Thus, when “the threshold is lowered to limit the total ambiguity” (Par 78),  the second cost (e.g., confidence/ambiguity) is also based on the “task”. So that it requires a “higher” confidence value for the bank transaction. (a “lower” ambiguity to limit the total ambiguity.)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN to include a cost for the predetermined task, as taught by KHAN2.
One of ordinary skill would have been motivated to include a cost for the predetermined task, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).



REGARDING CLAIM 2, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the circuitry is further configured to calculate the first cost based on each of a type of the specific task and arguments associated with the specific task (KHAN Par 29 – “The cost of misclassification is a determination that speaks to uncertainty with respect to aspects (or parameters) of that potential response option. The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. In other words, if the system 100 gets a response option and/or aspects or parameters associated with the response option wrong, the cost of misclassification is a value estimating impact for the system 100 and user. Potential response options may be associated with different costs. For example, different actions (e.g. sending an email or setting a reminder) have different costs. Some costs may be higher than others. For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect. For example, if the system 100 gets a response correct but populates an incorrect field that is easily correctable by the user, the cost associated with selecting that response option and populating the field may be low.”).


REGARDING CLAIM 3, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the circuitry is further configured to calculate the first cost based on user properties (KHAN Par 30 – “In one example, costs associated with misclassification of intent may be learned through subjective measures. Examples of subjective measures include but are not limited to: data for idempotency versus non-idempotency, time sensitivity, historical usage patterns and user interactions, among other examples.”).


REGARDING CLAIM 5, KHAN in view of KHAN2 discloses the information processing device according to claim 2, wherein the circuitry is further configured to calculate the first cost (KHAN Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. … For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect.) based on tendencies of a plurality of user reactions to the confirmation process (KHAN Par 30 – “In one example, costs associated with misclassification of intent may be learned through subjective measures. Examples of subjective measures include but are not limited to: data for idempotency versus non-idempotency, time sensitivity, historical usage patterns and user interactions, among other examples.”; Par 52 – “A cost of clarification is an evaluation of how requesting clarification from a user may affect a user. For example, if a system or service of a user input platform requests clarification from the user too often, this may negatively affect a user experience. In some instances, a user may grow frustrated with an input understanding system or service and stop using it. Evaluation of a cost associated with clarification/confirmation from a user may enable an input understanding system or service to intelligently manage requesting a user for more information by determining how and when to ask a user for clarification.”; KHAN2 Par 33 – “The ambiguity resolving conversation understanding engine 108 may transmit information to the server computing device 104 that can be combined with information from other devices and users to build a model for identifying and resolving ambiguity in user input. In some aspects, the ambiguity resolving conversation understanding engine 108 retrieves a model from the server computing device 104 data from many users captured from many devices.”).

REGARDING CLAIM 9, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the circuitry is further configured to receive a user input corresponding to the user confirmation (Fig. 3 – “Is further clarification needed 312 -> Yes -> Evaluate Modes of Clarification 314 -> Select and Send Clarification Response including Mode of Clarification 316 -> Receive Further Input 320”; Par 46 – “Based on evaluating modes of clarification, the system or service selects and sends (operation 316) a response to a user including a mode of clarification. At that point flow proceeds when further input is received (operation 320) from a user.”), and the user input is received based on the confirmation degree (KHAN Par 46  – “Based on evaluating modes of clarification, the system or service selects and sends (operation 316) a response to a user including a mode of clarification. At that point flow proceeds when further input is received (operation 320) from a user.”; Par 49 – “The component may compare (operation 406) potential response options based on the generated the cost of misclassification and an uncertainty value for each of the potential response options. Comparison of the potential response options may include evaluating, for each of the potential response options, the cost of misclassification and an uncertainty value based on discriminative/conditional modeling or generative modeling.”; Par 50 – “Based on evaluation of the potential response options, a response option is selected (operation 408). Selection of a potential response option may include identifying whether further clarification is required.”; Par 54 – “The input system or service selects (operation 418) a mode of clarifying by evaluating the cost values of each mode of clarification. A response may be sent (operation 420) based on a selected mode of clarification.”; Par 41 – “In addition to response options of 1) executing an action without clarification and 2) seeking clarification from the user, another example option is to seek implicit confirmation, where an input understanding system or service presents what it heard while asking for new information.”).

REGARDING CLAIM 10, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the circuitry is further configured to output a notification corresponding to the user confirmation  (Fig. 3 – “Is further clarification needed 312 -> Yes -> Evaluate Modes of Clarification 314 -> Select and Send Clarification Response including Mode of Clarification 316 -> Receive Further Input 320”; Par 46 – “Based on evaluating modes of clarification, the system or service selects and sends (operation 316) a response to a user including a mode of clarification. At that point flow proceeds when further input is received (operation 320) from a user.”), the notification is output based on a specific method, and the specific method is based on the confirmation degree (KHAN Fig. 2 – “Determine Response to Send to User Including Modes of Clarification (if applicable) 210: Example responses: Draft of Text Message to Omar In Contacts; Request Clarification as to Whether to Send  Text Message or Email Message; Draft Text Message to Omar and Request Clarification of Information to Include in Text Message (e.g., content)”; Par 41 – “Once possible response options that the input understanding platform is unsure about are evaluated, flow proceeds to operation 210 where a response option is selected to send to a user. As an example, the user interaction mediation component may select the best possible response option based on evaluation of the aggregate uncertainty value and the cost of misclassification associated with a possible response option. For example, if “Draft Text Message to Omar in Contacts” is the determined response option, the user interaction mediation component may have identified that it is uncertain with what content to include in the drafted text message to Omar. …. The input understanding platform may make a determination as to how to respond and if clarification is needed, what is the best way to seek clarification from a user. In addition to response options of 1) executing an action without clarification and 2) seeking clarification from the user, another example option is to seek implicit confirmation, where an input understanding system or service presents what it heard while asking for new information.”).


REGARDING CLAIM 11, KHAN in view of KHAN2 discloses the information processing device according to claim 1.
KHAN2 further discloses the method/system wherein the circuitry is further configured to set an upper limit value of the second cost based on a type of the specific task (KHAN2 Par 53 – “The ambiguity evaluation engine 402 quantifies the ambiguity at various points during the conversational understanding process. The ambiguity evaluation engine 402 may use various statistical confidence values generated by at least some of the components of the input engine 302, which are discussed in further detail with respect to FIG. 3.”; Par 78 – “At operation 626, it is determined whether the conditions for performing the identified agent action are satisfied. For example, the conditions may include a maximum ambiguity level for each of the previous steps in the conversational understanding process. Another condition may relate to the total ambiguity across all of the preceding steps in the conversational understanding process. In some aspects, a numerical score is determined for each of the determined ambiguities and those scores are combined and compared to a maximum threshold. In some aspects, the numerical scores are weighted before being combined. In some aspects the threshold is adjusted based on the criticality of the agent action (e.g., if the agent action has a higher criticality, the threshold is lowered to limit the total ambiguity).”;  In other words, KHAN2 teaches the confidence/ambiguity threshold is based on the “action” (e.g., type of commands).  For example, if the task is a bank transaction (Par 54), the criticality value is relatively higher.  Thus, when “the threshold is lowered to limit the total ambiguity” (Par 78), the second cost (e.g., confidence/ambiguity) is also based on the “task”. So that it requires a “higher” confidence value for the bank transaction. (a “lower” ambiguity to limit the total ambiguity.)).

One of ordinary skill would have been motivated to include setting cost thresholds for tasks, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).


REGARDING CLAIM 12, KHAN in view of KHAN2 discloses the information processing device according to claim 1, wherein the circuitry is further configured to: 
receive a user input corresponding to the user confirmation (KHAN Par 46 – “Based on evaluating modes of clarification, the system or service selects and sends (operation 316) a response to a user including a mode of clarification. At that point flow proceeds when further input is received (operation 320) from a user. If further input is received (at any time after the first input), flow is directed to operation 304 where received input is analyzed. In analyzing input received, the system or service may check whether the input is associated with a previous input submitted by a user. Knowledge data (such as data stored in knowledge store 114 of FIG. 1) may be used to intelligently build a context for an input if it is determined that the input is linked to a previous input. The system or service may continuously aggregate data from previous inputs to improve processing of user inputs. Method 300 may continue for a plurality of inputs as long as a user is providing input requiring analysis.”); and 
adjusts the confirmation degree (KHAN Fig. 3 – “Is further clarification needed 312 -> Yes -> Evaluate Modes of Clarification 314 -> Select and Send Clarification Response including Mode of Clarification 316 -> Receive Further Input 320 -> Analyze Input 304 -> In System Uncertain of Response Option? 306 -> Yes -> Evaluate Response Option 310 …. -> Evaluate Mode of Clarification 314”; Par 32 – “In one example, the user interaction mediation component 112 may evaluate cost of misclassification and uncertainty values individually, and determine a best possible response option based on evaluation of such aspects for each possible response option. In evaluating the cost of misclassification and the uncertainty of possible response options, the user interaction mediation component 112 may analyze discriminative classifiers for the generated cost of misclassification and the generated uncertainty value for each of the potential responses. In another example, the user interaction mediation component 112 may implement decision theory combining probability values associated with the generated cost of misclassification and the generated uncertainty value for each of the potential response options to determine a best possible response option. The user interaction mediation component 112 may be configured to enable implementation of any type of decision making model.”) based on an accuracy level associated with the user (KHAN Par 21 – “The input recognition component 106 may evaluate different aspects of the input to determine the confidence value for an input processed by the input recognition component 106. The confidence value indicates a certainty of the system 100 with respect to capturing the input.”).


REGARDING CLAIM 15, KHAN in view of KHAN2 discloses the information processing device according to claim 12, wherein the circuitry is further configured to determine the accuracy level based on user behavior (KHAN par 21 – “The confidence value indicates a certainty of the system 100 with respect to capturing the input. In an example where an input is received via spoken query or voice input, the input recognition component 106 may analyze aspects such as a specific voice of the user and fine-tune recognition based on vocal characteristics. However, any aspect of the input can be analyzed by the input recognition component 106 including syntax, grammar, movements/gestures, tone (of voice), length of input, etc. The confidence value may be used by the input understanding platform 104 in conjunction with confidence values for other components of the input understanding platform 104 (e.g., the input understanding component 108 and the input context component 110) to determine a level of certainty or uncertainty with respect to potential response options for the received input.”).


CLAIM 18 is a method similar to the device of Claim 1; thus it is rejected under the same rationale.

CLAIM 19 is a program similar to the device of Claim 1; thus it is rejected under the same rationale.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0196499 A1) in view of KHAN2 (US 2018/0068657 A1), and further in view of KIYOKI (US 6,347,315 B1).

REGARDING CLAIM 6, KHAN in view of KHAN2 discloses the information processing device according to claim 2.
KHAN further dislcose wherein the first cost corresponds to [amount-of-money information] value (KHAN Par 28 – “For example, the user interaction mediation component 112 may manage data that may assist a system in determining a next response (e.g., whether to execute an action or request further clarification from user). A choice of executing an action or requesting clarification from a user may be based on two aspects: 1) the cost of misclassification of intent, and 2) The confidence of the system in a response option (including parameters of the response option) at a given point in time.”; Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential response option if the potential response turns out to be incorrect. … For instance, if the system difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect.).
KHAN does not explicitly teach the value is represented as [amount-of money information].
KIYOKI discloses a method/system for interpreting user commands comprising calculating the cost corresponds to [amount-of-money information] (KIYOKI Col 10:62-11:7 – “In such case the sum totals of the costs of each of the commands combined are defined as the cost and can be ranked in order of increasing cost, by way of example.  It is possible to define cost in terms of time or money, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN in view of KHAN2 to include representing cost in terms of money, as taught by KHAN2.
One of ordinary skill would have been motivated to include representing cost in terms of money, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).



REGARDING CLAIM 7, KHAN in view of KHAN2 and KIYOKI discloses the information processing device according to claim 6.
KHAN discloses wherein the circuitry is further configured to determine [the amount-of-money] value information to change a current user situation to a situation to a specific user situation after the execution of the specific task (KHAN Par 29 – “The cost of misclassification of intent may be a metric associated with a cost of pursuing a potential if the potential response turns out to be incorrect. In other words, if the system 100 gets a response option and/or aspects or parameters associated with the response option wrong, the cost of misclassification is a value estimating impact for the system 100 and user. Potential response options may be associated with different costs. For example, different actions (e.g. sending an email or setting a reminder) have different costs. Some costs may be higher than others. For instance, if the system 100 selects a response that is difficult to recover from (e.g., sending an email to a wrong recipient) that response option would be associated with a high cost of misclassification. Multiple aspects of a potential response option may be evaluated for cost. The system 100 may evaluate what happens if a potential response option turns out to be incorrect as well as what happens if aspects associated with the potential response option turn out to be incorrect. For example, if the system 100 gets a response correct but populates an incorrect field that is easily correctable by the user, the cost associated with selecting that response option and populating the field may be low.”).
KHAN does not explicitly teach the value is the [amount-of money information].
KIYOKI discloses a method/system for interpreting user commands, wherein the value is the [amount-of-money information] (KIYOKI Col 10:62-11:7 – “In such case the sum totals of the costs of each of the commands combined are defined as the cost and can be ranked in order of increasing cost, by way of example.  It is possible to define cost in terms of time or money, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN in view of KHAN2 to include representing cost in terms of money, as taught by KHAN2.
One of ordinary skill would have been motivated to include representing cost in terms of money, in order to assist a user accurately while minimizing the user frustration (KHAN2 Par 56).



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0196499 A1) in view of KHAN2 (US 2018/0068657 A1), and further in view of SEJNOHA (US 5,008,941 B1).

REGARDING CLAIM 13, KHAN in view of KHAN2 discloses the information processing device according to claim 12.
KHAN further discloses the method/system, wherein circuitry is further configured to determine the accuracy level based on [a noise level] speech recognition associated with the user input (KHAN Par 21 – “The input recognition component 106 may evaluate different aspects of the input to determine the confidence value for an input processed by the input recognition component 106. The confidence value indicates a certainty of the system 100 with respect to capturing the input.”).  
KHAN does not explicitly the [square-bracketed] limitations and teaches the underlined features instead.

SEJNOHA discloses a method/system for speech recognition that the speech recognition accuracy is correlated to [a noise level] associated with the user input (SEJNOHA Col 1:14-32 – “It is well known that speech recognition systems contend with many variable factors, such as background noise, the location of the microphone relative to the speaker, the direction in which the speaker is speaking, the context of the speech including the level of emotion in the speaker's voice, the rate of speech, changes due to speaker fatigue, etc. Each of these factors can vary over time and has an adverse effect on the ability of a recognition system to determine or recognize the words or utterances of a (known or unknown) speaker; and accordingly, many different speech recognition approaches have been proposed to correct for or take into account 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN to substitute measuring an accuracy based on speech recognition with measuring an accuracy based on a noise level, as taught by SEJNOHA.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the simple substitution of one known element for another producing a predictable result renders the claim obvious. For more on this combination rationale, see MPEP § 2143(B).


REGARDING CLAIM 14, KHAN in view of KHAN2 discloses the information processing device according to claim 12.
KHAN further discloses the method/system, wherein the circuitry is further configured to determine the accuracy level based on [a user fatigue degree] speech recognition (KHAN Par 21 – “The input recognition component 106 may evaluate different aspects of the input to determine the confidence value for an input processed by the input recognition component 106. The confidence value indicates a certainty of the system 100 with respect to capturing the input.”).
KHAN does not explicitly the [square-bracketed] limitations and teaches the underlined features instead.

SEJNOHA discloses a method/system for speech recognition that the speech recognition accuracy is correlated to [a user fatigue degree] (SEJNOHA Col 1:14-32 – “It is well known that speech recognition systems contend with many variable factors, such as background noise, the level of emotion in the speaker's voice, the rate of speech, changes due to speaker fatigue, etc. Each of these factors can vary over time and has an adverse effect on the ability of a recognition system to determine or recognize the words or utterances of a (known or unknown) speaker; and accordingly, many different speech recognition approaches have been proposed to correct for or take into account the potential variations which tend to mask the lexical content of the speech signal.”).  Thus, SEJNOHA teaches the noise level correlates with the speech recognition accuracy of KHAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KHAN to substitute measuring an accuracy based on speech recognition with measuring an accuracy based on a fatigue level, as taught by SEJNOHA.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the simple substitution of one known element for another producing a predictable result renders the claim obvious. For more on this combination rationale, see MPEP § 2143(B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655